        Case 1:20-cv-02463-ALC-KNF Document 73 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                          Sept. 3, 2021
  ASHLEY BUDER JONES,

                                   Plaintiff,
                  -against-                                        20-CV-2463-ALC-KNF
  EQUIFAX INFORMATION SERVICES
  LLC, ET AL.,

                                   Defendants.


ANDREW L. CARTER, JR., United States District Judge:

        On May 17, 2021, this Court approved the proposed timeline for Plaintiff Ashley Buder Jones

and Defendant Equifax Information Services LLC ("Equifax") to file a joint stipulation and proposed

order of dismissal by July 12, 2021 (ECF No. 70) based upon those parties' notice of settlement filed on

May 14, 2021. ECF No. 69. To date, the Court has not received these submissions.

        Accordingly, Plaintiff Ashley Buder Jones and Defendant Equifax are hereby ORDERED to

file a joint stipulation and proposed order of dismissal no later than September 10, 2021. Alternatively,

if Plaintiff and Defendant Equifax no longer intend to settle, they are directed to file a joint status report

by that same date indicating how they would like to proceed with this case.

SO ORDERED.




Dated: September 3, 2021
       New York, New York

                                                         ___________________________________
                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
